OMB APPROVAL OMB Number: 3235-0058 Expires: August 31, 2015 Estimated average burden hours per response ……… SEC FILE NUMBER : 333-127389 CUSIP NUMBER : 94845D103 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 (Check One):[] Form 10-K [] Form 20-F [] Form 11-K [X] Form 10-Q [] Form 10-D [] Form N-SAR[] Form N-CSR For Period Ended:December 31, 2013 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION ZD Ventures Corporation Full Name of Registrant Webtradex International Corporation Former Name if Applicable 47 Avenue Rd., Suite 200 Address of Principal Executive Office(Street and Number) Toronto, ON M5R 2G3 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) ý(a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; ý (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and ¨(c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The registrant acquired certain assets in July 2012 which were accounted for as business acquisition. However, recently the management, in consultation with the independent accountant, concluded that these assets should have been accounted for as asset acquisition since the acquisition does not fully meet the requirements of FASB ASC 805-10-20. Accordingly, the management filed, on February 7, 2014, a second amendment to the Form 10-K for the year ended March 31, 2013 and is in the process of filing amended Form 10-Qs for the subsequent quarters. As a result of the above, the compilation of the financial statementsfor the quarter ended December 31, 2013 was delayed and the registrant’s independent accountant needs additional time to complete the review of the report on Form 10-Q for the quarter ended December 31, 2013, and the Company requires additional time to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T.Exhibit 101 to the Form 10-Q provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). These have rendered timely filing of the Form 10-Q impracticable without unreasonable effort and expense to the registrant. The Registrant’s Quarterly Report on Form 10-Q will be filed on or before the fifth calendar day following the prescribed due date. PART IV OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Kam Shah 929-1806 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). [X]Yes []No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earning statements to be included in the subject report or portion thereof? [X]Yes []No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The results of operations for the current period reflect a decrease in professional fees and other operating costs of approximately $12,600, mainly due to the absence of consulting fees and expenses.During the nine month period ended December 31, 2012, these costs totalled approximately $11,000. ZD Ventures Corporation (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 14, 2013 By: /s/ Kam Shah Kam Shah Chief Executive Officer
